

113 SRES 220 ATS: To authorize representation by the Senate Legal Counsel in the case of Wade v. Miller, et al.
U.S. Senate
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 220IN THE SENATE OF THE UNITED STATESSeptember 9, 2013Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize representation by the Senate Legal Counsel in the case of Wade v. Miller, et al.Whereas, ninety-five current and former Senators are named as defendants in the case of Wade v. Miller, et al., No. 13–708, now pending in the United States District Court for the District of Columbia;Whereas, pursuant to sections 703(a) and 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the Senate may direct its counsel to defend current and former Members of the Senate in civil actions relating to their official responsibilities: Now, therefore, be itThat the Senate Legal Counsel is authorized to represent the ninety-five current and former Senators named as defendants in the case of Wade v. Miller, et al.